Title: From James Madison to James Monroe, [ca. 10 October] 1813
From: Madison, James
To: Monroe, James


[ca. 10 October 1813]
It is of the greatest importance that the Creek war should be crushed before it can invite or co-operate with British or Spanish attacks in that quarter, or draw other Tribes into it. In this view and under the circumstances existing, the large force from Tennissee may be adopted under the usual regulations.
The Choctaw Agency may be furnished with an acceptance by the Govt. of the aid of that tribe; the acceptance to be presented on notice from the officer commanding the District, who should be informed thereof, & have a discretionary power to give the notice. General F.’s doubts as to his authority to call for Militia should be removed.
The proper Steps should be taken for re-enlisting or reengaging the expiring corps.
Provision should be made for Scouts if necessary.
